          Case 1:15-cr-00098-LTS Document 19
                                          18 Filed 08/08/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                                United States Attorney
                                                                Southern District of New York
                                                                The Silvio J. Mollo Building
                                                                One Saint Andrew’s Plaza
                                                                New York, New York 10007



                                                                August 8, 2019


BY EMAIL AND CM/ECF

The Honorable Laura Swain
United States District Judge
Southern District of New York
Daniel Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

         Re:      United States v. Quincy Hines
                  15 Cr. 098 (LTS)

Dear Judge Swain:

       The Government respectfully submits this letter in response to defendant Quincy Hines’
pro se motion for early termination of his supervised release. (See Dkt. No. 13.) Because Mr.
Hines does not appear to have a legitimate basis for early termination, the Government opposes
the request.

        By way of background, Mr. Hines was charged with various narcotics offenses in United
States v. Quincy Hines et al., Case No. 05 Cr. 054 (JBA) (D. Conn.) and ultimately pleaded guilty
to conspiring to distribute and possessing with intent to distribute 50 grams or more of crack
cocaine and 100 grams or more of phencyclidine, in violation of 21 U.S.C. § 846. On July 24,
2006, he was sentenced to, inter alia, 144 months’ incarceration and 120 months of supervised
release. Mr. Hines was released from custody on October 23, 2014, and began serving his
supervised release term.1

       The Government respectfully disagrees with Mr. Hines’ interpretation of the law, including
the notion that the so-called “exceptional circumstances” standard set out in Lussier has been
negated in any fashion by the Sentencing Guidelines. See, e.g., Whittingham v. United States,
2017 WL 2257347 at *6 (S.D.N.Y. May 22, 2017) (Sullivan, R) (“[T]he law is clear that only
‘exceptional cases’ involving ‘special, extraordinary, or unforeseen circumstance[s]’
warrant early termination. It is clear that a defendant’s full compliance with the terms and
conditions of supervised release, standing alone, is insufficient.”) (citations omitted and alteration
in original). Indeed, courts in this Circuit routinely have held that a defendant’s faithful

1
     Mr. Hines also filed the pro se motion in his case in the District of Connecticut. The U.S. Attorney’s Office there
filed an opposition to the termination of Mr. Hines’ supervised release, but in reviewing the substance of the response
filed, the U.S. Attorney’s Office states only that Mr. Hines’ supervision has already been transferred to the Southern
District of New York, and thus that it is this Court before whom Mr. Hines’ motion is appropriately brought. The
Government in that case therefore has requested that Mr. Hines’ motion be denied, so that it may be resolved before
Your Honor. See United States v. Quincy Hines, Dkt. No. 845, Case No. 05 Cr. 054 (D. Conn. June 14, 2009).
          Case 1:15-cr-00098-LTS Document 19
                                          18 Filed 08/08/19 Page 2 of 2
 August 8, 2019
 Page 2

compliance with the terms of his supervision does not, by itself, entitle him to modification or
termination of his term of supervised release, and that exceptional circumstances are required. See,
e.g., United States v. Medina, 17 F. Supp. 2d 245, 247 (S.D.N.Y. 1998) (“While [the defendant’s]
post-incarceration conduct is apparently unblemished, this alone cannot be sufficient reason to
terminate the supervised release since, if it were, the exception would swallow the rule.”); United
States v. Liriano, No. 91 Cr. 908 (JFK), 2010 WL 532517, at *1 (S.D.N.Y. Feb. 11, 2010) (securing
employment and compliance with terms of supervised release not “exceptional” to justify early
termination of supervised release); United States v. Maguire, No. 04 CR. 269 (VM), 2008 WL
5429838, at *1 (S.D.N.Y. Dec. 22, 2008) (“General compliance with the original terms and
conditions of supervised release does not suffice to justify early termination.”).

       Under the governing standard, the Government does not believe that Mr. Hines’ case is
one in which early termination would be appropriate. To be clear, there is no question that Mr.
Hines appears to be compliant with the terms of his supervised release, and it is, of course,
admirable that Mr. Hines has dedicated time post-release to helping others who face poverty,
homelessness, and addiction. However, on August 5, 2019 the Probation Office advised the
Government that Mr. Hines had completed just 28 hours of volunteer work. While the Probation
Office has not reported any violations or other issues with Mr. Hines, on this record, the
Government does not believe that Mr. Hines has undertaken the kind of “exceptional” changes in
behavior that warrant early termination. Accordingly, the Government respectfully submits that
the request for early termination be denied.




                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York

                                                 By: __________________________
                                                     Jessica K. Fender
                                                     Assistant United States Attorney
                                                     (212) 637-2276

cc:    Quincy Hines, petitioner
       Marcela Bravo, U.S.P.O.
